NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 09a0826n.06

                                               Case No. 08-4217                                        FILED
                                                                                                   Dec 22, 2009
                               UNITED STATES COURT OF APPEALS                               LEONARD GREEN, Clerk
                                    FOR THE SIXTH CIRCUIT

 OLD GRANITE DEVELOPMENT, LTD,                                 )
                                                               )
             Plaintiff-Appellant,                              )
                                                               )        ON APPEAL FROM THE
                    v.                                         )        UNITED STATES DISTRICT
                                                               )        COURT FOR THE NORTHERN
 CITY OF TOLEDO; RIC-MAN                                       )        DISTRICT OF OHIO
 CONSTRUCTION, INC.; VERMILLION                                )
 LAND CLEARING SERVICE,                                        )
                                                               )
       Defendants-Appellees.                                   )
 _______________________________________                       )


BEFORE: BATCHELDER, Chief Judge; GRIFFIN, Circuit Judge; TARNOW,* District
Judge.

        ALICE M. BATCHELDER, Chief Judge. Old Granite Development appeals from the

district court’s order denying Old Granite’s Motion for a New Trial and/or Additur following a jury

trial on its claims that contractors hired by the City of Toledo improperly removed foliage from Old

Granite’s developed property in Wood County, Ohio, impairing the value of that property. CSX, the

owner of adjoining land, and Vermillion Land Clearing Service and Ric-Man Construction, Inc., the

contractors, were originally defendants in this action and either settled with Old Granite or were

dismissed on summary judgment. Old Granite continued to a jury trial against Toledo on claims of

unconstitutional taking — the basis of federal jurisdiction — as well as negligence and trespass. The

jury found in favor of Toledo on the negligence and unconstitutional taking claims, and in favor of

         *
          The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of Michigan, sitting
by designation.
Old Granite on the trespass claim, but it awarded Old Granite no damages.

       Old Granite filed a motion for new trial, claiming that the trial had been unfair because of,

among other things, improper comments by Toledo’s counsel, Toledo’s untimely production of

evidence, the court’s exclusion of certain of Old Granite’s evidence and witnesses, and the verdict’s

being inconsistent and contrary to the evidence. Old Granite also requested additur to the $0 in

damages it had been awarded, in an amount that would have given it the benefit of the settlement that

Toledo had offered prior to trial. After the motion was fully briefed, the district court entered an

opinion and order denying the motion for new trial. Old Granite timely appealed.

       After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’

arguments, we are convinced that the district court committed no reversible error. As the district

court’s opinion carefully and correctly sets out the law governing the issues raised, and clearly

articulates the reasons underlying its decision, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                  2